Citation Nr: 1607157	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and Veteran's daughter (J.D.)


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2012, a hearing was held before the undersigned in Washington, DC (with the Veteran's attorney participating via videoconference).  Transcripts of both hearings are in the record.  In April 2014, the case was remanded for additional development and to satisfy notice requirements.  [The April 2014 Board decision also granted service connection for PTSD (which was implemented in a July 2014 rating decision.]  

The issue of compensation for a child being stillborn has been raised by the record (in December 2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Significantly, a March 2015 (while the case was on remand) rating decision awarded the Veteran service connection for diabetes mellitus.  Proper adjudication of a claim seeking service connection requires consideration of all theories of entitlement (direct and secondary) either specifically asserted by the claimant or raised by the record.  The award raises unaddressed (by the AOJ) questions (with respect to secondary service connection theories of entitlement) as to whether the now service-connected diabetes has caused or aggravated either of the disabilities remaining at issue in this appeal.  As those are medical questions, further development of medical evidence is necessary.  Notably, the physician assistant (who conducted both skin and hypertension examinations in October 2015) also did not provide the requested opinion as to whether the Veteran's hypertension is aggravated by his PTSD.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete updated to the present records of all evaluations and treatment (records of which are outstanding) the Veteran has received for the claimed hypertension and skin disability(ies) and for his service-connected PTSD and diabetes.  He must assist in this matter by identifying all treatment providers and submitting releases for VA to secure complete records from all private providers.

2.  The AOJ should arrange for the Veteran's entire record to be forwarded to an appropriate physician (an internist or cardiologist) for review and an advisory medical opinion regarding the likely etiology of his hypertension.  Based on review of the record, the examiner should provide an opinion that responds to the following:

Please identify the most likely etiology for the Veteran's hypertension. Specifically, is it at least as likely as not (a 50% or better probability) that the hypertension was:

(a) Incurred or aggravated during, or by, his service (to include his presumed exposure to herbicides in Vietnam)?
(b) Caused or aggravated (the opinion must specifically discuss aggravation) by his service-connected PTSD?

(c) Caused or aggravated (the opinion must address aggravation) by his service-connected diabetes mellitus?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to ascertain the nature and likely etiology of his claimed skin disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability entity found/shown by the record (including diagnoses of tinea manuum, tinea pedis, onychomycosis, and tinea corporis noted in an August 2007 private treatment record).

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was:

(i) Incurred or aggravated during, or by, the Veteran's service (to include his presumed exposure to herbicides in Vietnam)?
(ii) Caused or aggravated (the opinion must address aggravation) by his service-connected PTSD?

(iii) Caused or aggravated (the opinion must address aggravation) by his service-connected diabetes?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

